Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments are directed to the newly added limitations which are being addressed with the new grounds of rejection discussed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Koren et al. (US 2015/0235235 A1) in view of Voloshynovskyy et al. (US 2012/0298743 A1), further in view of Hawes (US 2003/0150922 A1), further in view of Husain et al. (“Printed Document Integrity Verification Using Barcode”).
Regarding claims 1 and 2, Koren discloses a cloud based authentication method for determining the authenticity of a plurality of a typically counterfeited product each held in a sealed product packaging and for sale to a consumer (Koren, paragraph 13, “Methods and systems for authenticating items and remotely detecting counterfeit  UPII (The UPII in the Koren reference is called the UID, unique ID as discussed in paragraph 31) on the sealed packaging containing the product associated with said UPII (Koren, see paragraph [0031]: “a manufacturer creates a series of products and brands each with a unique identifier (U1D); capturing an image of each of said UPII immediately following said printing; and storing said unique product identifier encoded in said captured image in a cloud based date store together with a status indicating the product associated with said unique product identifier is available for sale (Koren, see paragraph 34, “Information regarding the UID of each item produced, shipping information such as which items are shipped together, shipper, destination for each item, and possibly other information is transmitted from the manufacturer, via network, to a server database); during a sales stage to the consumer: capturing an image of a UPII of a product to be sold to the consumer using a point of sale device (POSD); authenticating said product to be sold by matching said unique product identifier in said captured UPII with a matching one of said unique product identifiers stored in said cloud based date store (Koren, paragraph 35, “the seller can verify that the item UID is valid and has not already been sold. To do so, the seller sends the UID and auxiliary information such as seller ID, location and time to the server. The server will return the results of various checks, including whether the UID is a valid UID (i.e. exists in the server database as an 
While there is no specific mention in Koren of a step of verifying said captured UPII offline by reversing said graphical manipulation and recognizing said encrypted 2D data matrix identifier, Voloshynovskyy discloses verifying said captured UPII offline by reversing said graphical manipulation and recognizing said encrypted 2D data matrix identifier (Voloshynovskyy, paragraphs 34 and 49, Fig. 3).
Koren and Voloshynovskyy are combinable because they are from the same field of endeavor of counterfeiting systems. At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the invention of Koren to include verifying said captured UPII offline by reversing said graphical manipulation and recognizing said encrypted 2D data matrix identifier as taught by Voloshynovskyy. The suggestion/motivation for doing so would have been that recognizing product indifiers offline by decrypting the identifier before purchase is well-known to one of ordinary skill in the art. Therefore, it would have been obvious to combine Voloshynovskyy with Koren as claimed.
While Koren discloses a unique product identifier image which is a unique encrypted 2D data matrix identifier (Koren, “with a unique identifier (UID), which is implemented physically in the form of a barcode”, paragraph 31), Koren does not explicitly disclose graphically manipulating each of said matrix identifier to form a unique product identifier image (UPII). Hawes discloses graphically manipulating each of said matrix identifier to 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of Koren and Voloshynovskyy to include wherein graphically manipulating each of said matrix identifier to form a unique product identifier image (UPII) as taught by Hawes. The suggestion/motivation for doing so would have been that altering in some way a base identifying to create a unique identifying image would have been obvious to a person of ordinary skill in the art was a well-known technique to one of ordinary skill in the art. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined Hawes with Koren and Voloshynovskyy.
The combination of Koren, Voloshynovskyy and Hawes does not disclose wherein an undisclosed or secret effect is used.
Husain discloses wherein an undisclosed or secret effect is used (Husain, alters image with secret information hidden within image as discussed in the first sentence on left hand column of page 101).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of Koren, Voloshynovskyy, and Hawes to include wherein an undisclosed or secret effect is used as taught by Husain. The suggestion/motivation for doing so would have been that wherein an undisclosed or secret effect is used to alter the image would have been obvious to a person of ordinary skill in the art was a well-known technique to one of .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Koren et al. (US 2015/0235235 A1) in view of Voloshynovskyy et al. (US 2012/0298743 A1) in view of Hawes (US 2003/0150922 A1) in view of Husain et al. (“Printed Document Integrity Verification Using Barcode”), further in view of Berisso et al. (“Designer QR Codes; Ensuring the “beep”).

Regarding claim 3, the combination of Koren, Voloshynovskyy, Hawes and Hussain discloses the cloud based authentication method of Claim 1, but does not disclose said undisclosed effect comprises one of flipping said matrix identifier, rotating said matrix identifier, colour marking said matrix identifier, module deleting from said matrix identifier, module adding to said matrix identifier, module moving in said matrix identifier and merging an image with said matrix identifier.
Berisso discloses wherein the effect comprises colour marking said matrix identifier (Berisso, colour marking as discussed in third line under the heading “The Study”, page 1).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of Koren, Voloshynovskyy, Hawes, and Husain to include wherein the effect comprises color marking said matrix identifier as taught by Berisso. The suggestion/motivation for doing 

Regarding claim 4, the combination of Koren, Voloshynovskyy and Hawes discloses the cloud based authentication system of Claim 2, wherein said undisclosed effect comprises one of flipping said matrix identifier, rotating said matrix identifier, colour marking said matrix identifier, module deleting from said matrix identifier, module adding to said matrix identifier, module moving in said matrix identifier and merging an image with said matrix identifier.
Berisso discloses wherein the effect comprises colour marking said matrix identifier (Berisso, third line under the heading “The Study”, page 1).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of Koren, Voloshynovskyy, Hawes, and Husain to include wherein the effect comprises color marking said matrix identifier as taught by Berisso. The suggestion/motivation for doing so would have been that wherein the effect comprises color marking said matrix identifier was a well-known technique to one of ordinary skill in the art. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined Berisso with Koren, Voloshynovskyy, Hawes, and Husain.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA M RICE whose telephone number is (571)270-1582.  The examiner can normally be reached on M-F 11am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELISA M RICE/Examiner, Art Unit 2669
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669